Shaw C.
J. delivered the opinion of the Court. There is great difficulty in applying the strict rules of common law conveyancing, to the early acts and votes of proprietors, towns and parishes, in the colony and province of Massachusetts, without danger of producing some confusion of rights ; and the fact probably was, that towns, parishes and proprietors, often consisted so nearly of the same individuals, that a grant or appropriation of one of these bodies to another was little more than an appropriation by themselves in one capacity, to the use of themselves in another ; from which it probably followed, that less attention was paid to such acts, than if they had been acts of alienation to strangers.
It is a settled rule of law, that any actual possession of real estate is sufficient to enable the party in possession to maintain quare clausum fregit against a stranger; and every one must be deemed a stranger, who can show no title and no elder possession. We are satisfied upon the evidence, that the parish have had the actual possession of the lot of land on which the meeting-house stands, together with such part of the land as has been used with it, for horse-sheds, and other purposes, and which may from these and similar circumstances, be reasonably presumed to have been annexed to and become parcel of it.
There is much ground to contend, that the early vote of the proprietors to appropriate the fifteen acres obtained by exchange from Taylor, to build a meeting-house upon, may be deemed an appropriation and annexation of the same, as appurtenant to the meeting-house, until resumed by the proprietors, if the proprietors had a right to resume it, although the subsequent acts of alienation of some parts of the fifteen acres, would seem to show that they did not consider this appropriation of the whole fifteen acres, as irrevocable. . But such vote, we think, with an actual erection of a meeting-house upon a part of the land, gives an actual possession to the parish, sufficient to enable them to maintain trespass against a stranger. But without going to this extent, it seems unquestionable, that so much of the land as has been used for purposes connected with the meeting-house, as a place of public worship, must be deemed to be in possession of the plaintiffs ; and without giving *302any opinion as to the respective rights of the proprietors and the parish, or the whole effect of their vote, we are of opinion, that a part at least of the land ploughed by the defendant was thus occupied by the plaintiff parish, and that the defendant, being a mere stranger, violated their right of possession, and became liable to this action.
The general principle, on which this case is decided, appears to us to be highly reasonable in itself and well supported by authorities. •
In a recent case, trespass was brought by one who held glebe land, under a lease made by a rector, which was void by statute, and it was ruled at nisi prius, that the plaintiff could not recover. The argument at the bar was, that possession is deemed prima facie evidence of title ; but where, as in that case, it appeared that the plaintiff held under a void lease, such presumption could not arise, and therefore that possession could not avail. But the court decided otherwise, and held that the plaintiff’s possession was sufficient to enable him to maintain trespass against a wrong doer. Graham v. Peat, East, 244.
■In a still later case it was held, that mere prior occu pancy, however recent, is prima facie evidence of title, upon which the occupier may recover as plaintiff, or defend his possession, against all the world except him who has and can prove an older or better tille. Catteris v. Cowper, 4 Taunt. 546.
This principle appears most reasonable and just. It is very clear, that a mere stranger cannot question the right of one in possession, or put him upon the proof or disclosure of his title. Nothing is more familiar than the rule, that where one brings an action against another* the plaintiff must prove a title or be nonsuited ; the defendant is not to be called on to show his, title. And there seems to be no reason why a stranger should be placed in a better situation, by taking the matter into his own hands, ploughing land, taking crops, or otherwise in-, terfering with the right of the party in possession. Such a proceeding would be as contrary to sound policy as to legal.principles. There are many cases, where acts have been done, intended to constitute a good and valid title, where grants have *303oeen made, and titles transferred, but where, through negh- , , . gem.e, - ignorance or mistake, especially where coiporations, public bodies, and official agents are concerned, such titles cannot be legally proved. Upon a close investigation, a flaw in the title would be discovered. If a lawful owner in whom the legal title remains, chooses to interfere and set up his legal claims, the law, in consistency with its own rules in regard to the transmission of title, may be compelled to admit his claim. But if such owner, upon considerations of propriety, equity and conscience, chooses to acquiesce, and permit the party in possession to retain that possession, notwithstanding any defect of title, by what rule of law, of equity or sound policy, can a mere stranger be allowed' to interfere and by his own act violate the actual and peaceable possession of another, and thereby compel him to disclose a title, in the validity or invalidity of which such stranger has no interest ?

Defendant defaulted.